Citation Nr: 0611220	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-01 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include the question of 
whether finality has attached to the rating decision entered 
on August 30, 1971, denying the veteran's original claim for 
service connection for an acquired psychiatric disorder?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in March 2004, at which time it was remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  Such remand was to permit 
the AMC to undertake certain procedural and evidentiary 
development.  Upon return of the case to the Board for 
further review, the matter under consideration has been 
expanded to include the underlying issue of the finality of 
the rating decision entered in August 1971 in which the 
veteran's original claim for service connection for an 
acquired psychiatric disorder was denied.  

Only the issue of whether finality has attached to the RO's 
August 1971 determination, denying entitlement to service 
connection for an acquired psychiatric disorder, is herein 
addressed on its merits.  The remaining matter is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the AMC.  


FINDING OF FACT

Rating action of the RO on August 30, 1971, denying the 
veteran's original claim of entitlement to service connection 
for an acquired psychiatric disorder, was timely appealed 
within the requirements of governing law and regulations and 
such appeal, albeit unperfected, remains pending to this 
date.  


CONCLUSION OF LAW

The RO's action of August 30, 1971, denying the veteran's 
original claim of entitlement to service connection for an 
acquired psychiatric disorder, is not final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the appellant to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence at this juncture 
is obviated.

The RO has developed this matter on the basis of whether new 
and material evidence has been presented to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  In so doing, the RO has held that VA previously 
had denied the veteran's original claim therefor in a final, 
rating decision entered on August 30, 1971.  The undersigned 
herein addresses only the limited issue of whether finality 
has attached to the aforementioned August 1971 denial.

By way of background, it is noted that the veteran initiated 
his original claim for service connection for an acquired 
psychiatric disorder in April 1971 and that the RO in a 
rating decision of August 30, 1971, denied such claim on the 
basis that only a personality disorder and not an acquired 
psychiatric disorder was shown in service.  Notice of the 
denial was issued in September 1971, followed by the 
veteran's timely submission of a notice of disagreement in 
January 1972 in which he specifically indicated his intention 
to appeal.  However, the RO at that time found, albeit 
incorrectly, that the veteran's January 1972 submission 
represented a claim to reopen and then proceeded to 
adjudicate it as such.  

Given that the veteran did not thereafter withdraw such 
appeal, finality did not attach to the RO's determination of 
August 30, 1971, denying the veteran's claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104.  That fact renders void any and 
all subsequent rating determinations involving the veteran's 
entitlement to service connection for an acquired psychiatric 
disorder.  It is therefore clear that the RO has erroneously 
developed this matter on the basis of whether new and 
material evidence has been presented to reopen a previously 
denied claim.  Further actions are thus required to ensure 
initial consideration by the RO of the merits of the 
veteran's original claim, thereby affording him a more 
expansive review of the evidence than has been undertaken to 
date in determining his entitlement to the benefit sought.  


ORDER

The RO's decision of August 30, 1971, denying the veteran's 
original claim of entitlement to service connection for an 
acquired psychiatric disorder, is not final.  To that extent 
alone, the appeal is granted.  


REMAND

As the veteran's original claim for service connection for 
residuals of an acquired psychiatric disorder remains 
pending, further consideration of such claim by the RO is 
required on a de novo basis.  Remand to the RO is required to 
effectuate such consideration.  

Notice is also taken that the veteran has alleged that he was 
hospitalized in service at the 97th General Hospital in 
Frankfurt, Germany, for treatment of a psychiatric disorder; 
that the available service medical records are limited to 
reports of medical examinations conducted at service entrance 
and separation, as well as several dental records; and that 
attempts both recent and remote to obtain further service 
medical records have been unsuccessful.  He also avers that 
he was court-martialed in service in December 1970, with pre-
trial confinement occurring at the Army Stockade in Mannheim, 
Germany, and that he was found not guilty at trial due to the 
presence of a psychological disorder; efforts to date to 
obtain confirmation of the foregoing have been unsuccessful.  
Further efforts to obtain pertinent service medical and 
personnel records are needed until the RO/AMC determines, 
pursuant to the VCAA, that the records in question do not 
exist or that additional efforts to obtain same would be 
futile.  Once such determination is entered, notice to the 
veteran as to the unavailability of service medical records 
under 38 C.F.R. § 3.159(e) is needed, and he must then be 
permitted to respond within a reasonable period.

As well, in the event that additional service medical or 
personnel records are located, there exists a need for 
additional medical input.  Notwithstanding the current 
absence of any showing of an acquired psychiatric disorder in 
service, the record reflects that, in April and May 1971, the 
veteran was evaluated and treated at a VA facility for 
extreme anxiety and tension, with a progress note in April 
1971 indicating that he had reported having been treated in 
service for "nerves," including inpatient treatment at the 
97th General Hospital in Germany.  A VA neuropsychiatric 
examination in July 1971 yielded a diagnosis of an 
emotionally unstable personality, but such diagnosis was 
entered without the benefit of any military or other medical 
records of the veteran.  The veteran at that time 
acknowledged that he had been treated in service by a 
psychiatrist.  A period of VA hospitalization followed in 
January 1972 for treatment of a depressive neurosis, followed 
by further VA hospital care in April and May 1983 for 
treatment of an adjustment disorder with depressed mood, as 
well as substance abuse.  VA examination in April 2004 
resulted in a diagnosis of an anxiety disorder, not otherwise 
specified, and it was felt by the examiner that in the 
absence of available service medical records, no opinion 
regarding etiology of the veteran's anxiety disorder could be 
provided.  A VA psychological examination in June 2005 
yielded various diagnoses, including an anxiety disorder, not 
otherwise specified, and in the opinion of the examiner it 
would require resort to speculation to opine that any anxiety 
disorder of the veteran was present prior to 1971.  In the 
event that additional service medical or personnel records 
are recovered on remand, further medical input from the VA 
examiners in 2004 and 2005 is deemed appropriate.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2005), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his original 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder, in addition to notice of the 
five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran 
must be notified of the portion of that 
evidence that VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

2.  The AMC or RO must undertake whatever 
efforts it deems necessary to obtain a 
complete set of the veteran's service 
medical and personnel records, including 
any existing records or data from 
supplementary sources confirming 
inservice treatment inclusive of 
hospitalization from May 1969 to December 
1970 at the 97th General Hospital in 
Frankfurt, Germany, and a court-martial 
proceeding in December 1970 in which the 
veteran reportedly was found not guilty 
of being absent without leave due to a 
mental disorder.  Such efforts must 
continue until the RO or AMC determines 
that the records sought do not exist or 
that further efforts to obtain same would 
be futile, and, if it is so determined, 
then appropriate notice under 38 C.F.R. 
§ 3.159(e) must be provided to the 
veteran and he must then be afforded an 
opportunity to respond.  

3.  If any pertinent service medical or 
personnel records are obtained on remand 
which were not previously contained 
within the veteran's claims folder, the 
VA examination reports compiled in April 
2004 by X. Zhang, M.D., and in June 2005 
by J. Delamatre, Ph.D., must be returned 
to each respective examiner for the 
preparation of addenda, without further 
examination of the veteran, based on any 
additional service medical or personnel 
records secured.  The claims folder in 
its entirety must be made available to 
and reviewed by the each examiner for use 
in the study of this case. 

Each examiner is asked to address the 
following, providing a supporting 
rationale where appropriate: 

Is it at least as likely as not 
that any acquired psychiatric 
disorder of the veteran had its 
onset during his period of 
active duty from December 1967 
to December 1970 or is 
otherwise related thereto? 

Use by each examiner of the 
"at least as likely as not" 
language in responding is 
required.  

4.  Lastly, the AMC/RO must prepare a 
rating decision and readjudicate the 
veteran's original claim for entitlement 
to service connection for an acquired 
psychiatric disorder on the basis of all 
the evidence on file and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative must be provided with 
a statement of the case, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  Notice 
must also be furnished to the veteran 
that in order to perfect his appeal of 
the August 1971 denial, he must submit to 
the RO or AMC a VA Form 9, Appeal to the 
Board of Veterans' Appeals, otherwise 
known as a substantive appeal, within 60 
days of the mailing of the statement of 
the case.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


